          Case 3:18-cv-06827-VC Document 122 Filed 08/27/20 Page 1 of 3




1990 NORTH CALIFORNIA BLVD.                                                   NEAL J. DECKANT
SUITE 940                                                                   Tel: 9 2 5 . 3 0 0 . 4 4 5 5
WALNUT CREEK, CA 94596                                                      Fax: 9 2 5 . 4 0 7 . 2 7 0 0
www.bursor.com                                                            ndeckant@bursor.com

                                         August 27, 2020
Via ECF

Re: Revitch v. New Moosejaw, LLC et al., N.D. Cal. Case No. 3:18-cv-06827-VC

Dear Magistrate Judge Ryu,

         On July 29, 2020, the parties filed a joint discovery dispute concerning two issues: (1)
Plaintiff moved to compel production of certain components of NaviStone’s code; and (2)
Plaintiff moved for sanctions related to the previous production of minified code. (Dkt. No.
112). On August 4, 2020, the Court ordered the parties to meet and confer and file a further
letter today. (Dkt. No. 114). The parties have resolved the first issue concerning the motion to
compel in its entirety through negotiation and compromise. No further assistance from the Court
is needed on that issue.

        The second issue concerning the request for discovery sanctions remains open, but the
parties have agreed to meet and confer to see if further resolution is feasible. Subject to the
Court’s approval, the parties will submit a supplemental letter regarding their progress no later
than September 3, 2020.




Dated: August 27, 2020                        BURSOR & FISHER, P.A.

                                              By:      /s/ Neal J. Deckant
                                                          Neal J. Deckant

                                              L. Timothy Fisher (State Bar No. 191626)
                                              Joel D. Smith (State Bar No. 244902)
                                              Frederick J. Klorczyk III (State Bar. No. 320783)
                                              Neal J. Deckant (State Bar No. 322946)
                                              1990 North California Boulevard, Suite 940
                                              Walnut Creek, CA 94596
                                              Telephone: (925) 300-4455
                                              Facsimile: (925) 407-2700
                                              E-Mail: ltfisher@bursor.com
                                                      jsmith@bursor.com
                                                      fklorczyk@bursor.com
                                                      ndeckant@bursor.com

                                              Attorneys for Plaintiff
Case 3:18-cv-06827-VC Document 122 Filed 08/27/20 Page 2 of 3
                                                             PAGE 2


                               /s/ David W. Bertoni
                           David W. Bertoni (pro hac vice)
                           dbertoni@brannlaw.com
                           David Swetnam-Burland (226216)
                           dsb@brannlaw.com
                           Eamonn R.C. Hart (pro hac vice)
                           ehart@brannlaw.com
                           BRANN & ISAACSON
                           184 Main Street, 4th Floor
                           P.O. Box 3070
                           Lewiston, ME 04243-3070
                           Tel.: (207) 786-3566
                            Fax: (207) 783-9325

                           Richard Pachter (120069)
                           richard@pachterlaw.com
                           LAW OFFICES OF RICHARD PACHTER
                           555 University Avenue, Suite 200
                           Sacramento CA 95825
                           Tel.: (916) 485-1617
                           Fax: (916) 379-7838

                           Attorneys for NaviStone, Inc.
         Case 3:18-cv-06827-VC Document 122 Filed 08/27/20 Page 3 of 3
                                                                                          PAGE 3


                 ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1

       I, Neal J. Deckant, attest that concurrence in the filing of this document has been obtained
from each of the other signatories. Executed on August 27, 2020 in Walnut Creek, California.

                                                                    /s/ Neal J. Deckant
                                                                        Neal J. Deckant
